Title: John Patterson to Thomas Jefferson, 6 January 1819
From: Patterson, John
To: Jefferson, Thomas


          
            Dear sir
            Baltimore
6 Jany 1819—
          
          I sent you yesterday, by the mail, a pamphlet, by Dr Potter of this City, on Contagion, which which he gave to me for that purpose—Dr Potter is a man of genius, & his memoir has arrayed against him, a host of enemies among the advocates of the old system which he attempts to explode—
          I have also, sir, to thank you for the pamphlet containing the report of the Commissioners, respecting the University of Virginia, which you had the goodness to send me. There is no subject which interests me so much as the establishment of the University, & I hope soon to see it in operation—With my best wishes for the continuation of your health & happiness I am dear sir
          
            Your Hble servt
            Jno Patterson
          
        